DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 28 May 2021), Claims 1-25 are pending.
Based on the current set of claims (Claims, 28 May 2021), Claim 1, Claim 7, Claim 13, and Claim 19 are amended.  The amendments are narrowing and supported by the originally-filed Specification (Specification, 06 January 2020, ¶72-79, Drawings, Figure 5).
Based on the current set of claims (Claims, 28 May 2021), Claim 25 is new and the subject matter of claim 25 is supported by the originally-filed Specification (Specification, 06January 2020, ¶72-79).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23 (Remarks, 28 May 2021, Rejections under 35 U.S.C. §§ 102 and 103) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertrand et al. (US 8265682 B2; hereinafter referred to as “Bertrand”).
Regarding Claim 7, Bertrand discloses a user equipment (UE) comprising: 
a processor (9:26-67 & Fig. 7, Bertrand discloses a user equipment comprising a processor); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (9:26-67 & Fig. 7, Bertrand discloses a user equipment comprising a memory storing instructions for execution by the processor), the operations comprising: 
transmitting, by the UE in a standby mode, a tracking sequence to a network node (5:12-27 & 5:49-63 & Fig. 2 (220), Bertrand discloses transmitting, by a user equipment in a low power mode during a silent interval, a scheduling request indicator to an evolved node B (eNB).  Examiner correlates the SRI to “a tracking sequence”.  Abstract, Examiner correlates silent interval to a standby mode because a silent interval is defined as a period of time where the UE does not expect to receive a transmission from the eNB); 
receiving, from the network node, a tracking response in response to the tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (222), Bertrand discloses receiving, by the UE from the eNB, an uplink grant in response to the SRI.  Examiner correlates an uplink grant to “a tracking response”); and 
transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses transmitting, by the UE in a lower power mode during a silent interval to the eNB, uplink data after receiving the UL grant).
Regarding Claim 8, Bertrand discloses the UE of claim 7.
Bertrand further discloses the tracking response includes a UL grant (5:12-27 & 5:49-63 & Fig. 2 (222), Bertrand discloses receiving, by the UE from the eNB, an uplink grant in response to the SRI.  Examiner correlates an uplink grant to “a tracking response”), and the transmitting the UL data comprises: 
transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses transmitting, by the UE in a lower power mode during a silent interval to the eNB, uplink data using the allocated time-frequency resources indicated in the UL grant).

Bertrand further discloses the UE remains connected and synchronized with the network node while the UE is in the standby mode (5:28-48, Bertrand discloses the UE remains synchronized with the eNB during the silent interval).
Regarding Claim 11, Bertrand discloses the UE of claim 7.
Bertrand further discloses the UE is detected by the network node based on the tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses detecting, by the eNB, the UE having time-sensitive or important uplink data to send based upon reception of the SRI).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 7.
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 8.
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 9.
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 11.
Regarding Claim 19, Bertrand discloses a network node comprising: 
a processor (11:42-58 & Fig. 9, Bertrand discloses an evolved Node B (eNB) comprising a processor); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (11:42-58 & Fig. 9, Bertrand discloses an evolved Node B (eNB) comprising a memory storing instructions for execution by the processor), the operations comprising: 
receiving, from a user equipment (UE) in a standby mode, a tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (220), Bertrand discloses receiving, by the eNB from a user equipment in a low power mode during a silent interval, a scheduling request indicator.  Examiner correlates the SRI to “a tracking sequence”.  Abstract, Examiner correlates silent interval to a standby mode because a silent interval is defined as a period of time where the UE does not expect to receive a transmission from the eNB);
transmitting, to the UE, a tracking response in response to the tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (222), Bertrand discloses transmitting, to the UE by the eNB, an uplink grant in response to the SRI.  Examiner correlates an uplink grant to “a tracking response”); and 
receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses receiving, by the eNB from the UE in a lower power mode during a silent interval to the eNB, uplink data).
Regarding Claim 20, Bertrand discloses the network node of claim 19.
Bertrand further discloses the tracking response includes a UL grant (5:12-27 & 5:49-63 & Fig. 2 (222), Bertrand discloses receiving, by the UE from the eNB, an uplink grant in response to the SRI.  Examiner correlates an uplink grant to “a tracking response”), and the receiving the UL data comprises: 
receiving, by the network node, the UL data using the UL grant in the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses receiving, by the eNB from the UE, uplink data using the allocated time-frequency resources indicated in the UL grant).
Regarding Claim 21, Bertrand discloses the network node of claim 19.
5:28-48, Bertrand discloses the UE remains synchronized with the eNB during the silent interval).
Regarding Claim 23, Bertrand discloses the network node of claim 19.
Bertrand further discloses the operations further comprising: 
detecting, by the network node, the UE based on the tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses detecting, by the eNB, the UE having time-sensitive or important uplink data to send based upon reception of the SRI).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 19.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 20.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 21.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of Kim et al. (US 20130170453 A1; hereinafter referred to as “Kim”).
Regarding Claim 4, Bertrand discloses the method of claim 1.
However, Bertrand does not explicitly disclose the transmitting the UL data comprises: transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the transmitting the UL data comprises: 
transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bertrand by transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink Kim, ¶14).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 4.
Regarding Claim 16, Womack discloses the method of claim 13.
However, Bertrand does not explicitly disclose the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bertrand by receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 16.
Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of Hedberg et al. (US 20120202558 A1; hereinafter referred to as “Hedberg”).
Regarding Claim 6, Bertrand discloses the method of claim 1.
However, Bertrand does not explicitly disclose before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and 
Hedberg teaches before the transmitting the tracking sequence: 
transmitting, by the UE to the network node, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches transmitting, by the UE, RRCConnectionComplete message); and 
receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches receiving, by the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bertrand by before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 6.
Regarding Claim 18, Bertrand discloses the method of claim 13.
However, Bertrand does not explicitly disclose before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and 
Hedberg teaches before the receiving the tracking sequence: 
receiving, by the network node from the UE, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches receiving, from the UE by an antenna, RRCConnectionComplete message); and 
transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches transmitting, by the antenna to the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Bertrand by before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. US 10652851 B2 in view of Womack.
Regarding Claim 7, Womack discloses a user equipment (UE) comprising: 
a processor (Claim 20 of the ‘851 Patent discloses one or more processors); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (Claim 20 of the ‘851 Patent discloses one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions), the operations comprising: 
receiving, from the network node, a tracking response (Claim 21 of the '851 discloses receiving, by the UE from the TRP, a tracking response after transmitting the tracking signal).
However, Claim 20 and Claim 21 of the ‘851 Patent does not explicitly disclose transmitting, by the UE in a standby mode, a tracking sequence to a network node and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response.
5:12-27 & 5:49-63 & Fig. 2 (220), Bertrand discloses transmitting, by a user equipment in a low power mode during a silent interval, a scheduling request indicator to an evolved node B (eNB).  Examiner correlates the SRI to “a tracking sequence”.  Abstract, Examiner correlates silent interval to a standby mode because a silent interval is defined as a period of time where the UE does not expect to receive a transmission from the eNB) and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses transmitting, by the UE in a lower power mode during a silent interval to the eNB, uplink data after receiving the UL grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent by transmitting, by the UE in a standby mode, a tracking sequence to a network node and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 7.
Regarding Claim 8, Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand discloses the UE of claim 7.
Bertrand further teaches the tracking response includes a UL grant (5:12-27 & 5:49-63 & Fig. 2 (222), Bertrand discloses receiving, by the UE from the eNB, an uplink grant in response to the SRI.  Examiner correlates an uplink grant to “a tracking response”), and the transmitting the UL data comprises: 
transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses transmitting, by the UE in a lower power mode during a silent interval to the eNB, uplink data using the allocated time-frequency resources indicated in the UL grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by requiring that the tracking response includes a UL grant and by transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand discloses the UE of claim 7.
Bertrand further teaches the UE remains connected and synchronized with the network node while the UE is in the standby mode (5:28-48, Bertrand discloses the UE remains synchronized with the eNB during the silent interval).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by requiring that the UE remains connected and synchronized with the network node while the UE is in the standby mode as taught by Bertrand because the latency of uplink transmission is Bertrand, 5:12-27).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 9.
Regarding Claim 11, Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand discloses the UE of claim 7.
Bertrand further teaches the UE is detected by the network node based on the tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses detecting, by the eNB, the UE having time-sensitive or important uplink data to send based upon reception of the SRI).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by requiring that the UE is detected by the network node based on the tracking sequence as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 11.
Regarding Claim 19, Womack discloses a network node comprising: 
a processor (Claim 9 of the ‘851 Patent discloses one or more processors); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (Claim 9 of the ‘851 Patent discloses a memory storage comprising instructions;  and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions), the operations comprising: 
Claim 9 of the ‘851 Patent discloses transmit, to a second UE, parameters that include a second UE ID in response to a tracking signal transmitted by the UE).
However, Claim 9 of the ‘851 Patent does not explicitly disclose receiving, from a user equipment (UE) in a standby mode, a tracking sequence and receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response.
Bertrand teaches receiving, from a user equipment (UE) in a standby mode, a tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (220), Bertrand discloses receiving, by the eNB from a user equipment in a low power mode during a silent interval, a scheduling request indicator.  Examiner correlates the SRI to “a tracking sequence”.  Abstract, Examiner correlates silent interval to a standby mode because a silent interval is defined as a period of time where the UE does not expect to receive a transmission from the eNB); 
receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses receiving, by the eNB from the UE in a lower power mode during a silent interval to the eNB, uplink data).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent by receiving, from a user equipment (UE) in a standby mode, a tracking sequence and receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).


Bertrand further teaches the tracking response includes a UL grant (5:12-27 & 5:49-63 & Fig. 2 (222), Bertrand discloses receiving, by the UE from the eNB, an uplink grant in response to the SRI.  Examiner correlates an uplink grant to “a tracking response”), and the receiving the UL data comprises: 
receiving, by the network node, the UL data using the UL grant in the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses receiving, by the eNB from the UE, uplink data using the allocated time-frequency resources indicated in the UL grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by requiring that the tracking response includes a UL grant and by receiving, by the network node, the UL data using the UL grant in the tracking response as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 21, Claim 9 of the ‘851 Patent in view of Bertrand discloses the network node of claim 19.
Bertrand further teaches the UE remains connected and synchronized with the network node while the UE is in the standby mode (5:28-48, Bertrand discloses the UE remains synchronized with the eNB during the silent interval).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by Bertrand, 5:12-27).
Regarding Claim 23, Claim 9 of the ‘851 Patent in view of Bertrand discloses the network node of claim 19.
Bertrand further discloses the operations further comprising: 
detecting, by the network node, the UE based on the tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses detecting, by the eNB, the UE having time-sensitive or important uplink data to send based upon reception of the SRI).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by detecting, by the network node, the UE based on the tracking sequence as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 19.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 20.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 21.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 23.
Claims 4, 10, 16, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 20, and 21 of U.S. Patent No. US 10652851 B2 in view of Bertrand in further view of Kim.

However, Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand does not explicitly disclose the transmitting the UL data comprises: transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the transmitting the UL data comprises: 
transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 4.
Regarding Claim 16, Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand discloses the method of claim 13.
However, Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand does not explicitly disclose the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data.
¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 16.
Claims 6, 12, 18, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 20-21 of U.S. Patent No. US 10652851 B2 in view of Bertrand in further of Hedberg.
Regarding Claim 6, Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand discloses the method of claim 1.
However, Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand does not explicitly disclose before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the transmitting the tracking sequence: 
¶89 & Fig. 11 (1128 & 1130), Hedberg teaches transmitting, by the UE, RRCConnectionComplete message); and 
receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches receiving, by the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 20 and Claim 21 of the ‘851 Patent in view of Bertrand by before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 6.
Regarding Claim 18, Claim 9 of the ‘851 Patent in view of Bertrand discloses the method of claim 13.
However, Claim 9 of the ‘851 Patent in view of Bertrand does not explicitly disclose before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking 
Hedberg teaches before the receiving the tracking sequence: 
receiving, by the network node from the UE, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches receiving, from the UE by an antenna, RRCConnectionComplete message); and 
transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches transmitting, by the antenna to the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 9 of the ‘851 Patent in view of Bertrand by before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 18.
Claims 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 29, 30, and 33 of U.S. Patent No. 10531512 (hereinafter referred to as “the ‘512 Patent”) in view of Bertrand.

a processor (Claim 29 of the ‘512 Patent discloses one or more processors); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (Claim 29 of the ‘512 Patent discloses one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions), the operations comprising: 
receiving, from the network node, a tracking response in response to the tracking sequence (Claim 30 of the '512 discloses receiving, by the UE from the TRP, a tracking response after transmitting the tracking signal).
However, Claim 29 and Claim 30 of the ‘512 Patent does not explicitly disclose transmitting, by the UE in a standby mode, a tracking sequence to a network node and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response.
Bertrand teaches transmitting, by the UE in a standby mode, a tracking sequence to a network node (5:12-27 & 5:49-63 & Fig. 2 (220), Bertrand discloses transmitting, by a user equipment in a low power mode during a silent interval, a scheduling request indicator to an evolved node B (eNB).  Examiner correlates the SRI to “a tracking sequence”.  Abstract, Examiner correlates silent interval to a standby mode because a silent interval is defined as a period of time where the UE does not expect to receive a transmission from the eNB) and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses transmitting, by the UE in a lower power mode during a silent interval to the eNB, uplink data after receiving the UL grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent by transmitting, by the UE in a standby mode, a tracking sequence to a network node and transmitting, by the UE in the standby mode, uplink (UL) data to the network node after the receiving the tracking response as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 7.
Regarding Claim 8, Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand discloses the UE of claim 7.
Bertrand further teaches the tracking response includes a UL grant (5:12-27 & 5:49-63 & Fig. 2 (222), Bertrand discloses receiving, by the UE from the eNB, an uplink grant in response to the SRI.  Examiner correlates an uplink grant to “a tracking response”), and the transmitting the UL data comprises: 
transmitting, by the UE in the standby mode, the UL data using the UL grant in the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses transmitting, by the UE in a lower power mode during a silent interval to the eNB, uplink data using the allocated time-frequency resources indicated in the UL grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand by Bertrand, 5:12-27).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand discloses the UE of claim 7.
Bertrand further teaches the UE remains connected and synchronized with the network node while the UE is in the standby mode (5:28-48, Bertrand discloses the UE remains synchronized with the eNB during the silent interval).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand by requiring that the UE remains connected and synchronized with the network node while the UE is in the standby mode as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 9.
Regarding Claim 11, Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand discloses the UE of claim 7.
Bertrand further teaches the UE is detected by the network node based on the tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses detecting, by the eNB, the UE having time-sensitive or important uplink data to send based upon reception of the SRI).
Bertrand, 5:12-27).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 11.
Regarding Claim 19, Womack discloses a network node comprising: 
a processor (Claim 33 of the ‘512 Patent discloses one or more processors); and 
a non-transitory computer readable storage medium storing programming for execution by the processor to perform operations (Claim 33 of the ‘512 Patent discloses a non-transitory 
computer readable storage medium storing programming for execution by the processor), the operations comprising: 
transmitting, to the UE, a tracking response (Claim 2 of the ‘512 Patent discloses transmit, to a second UE, parameters that include a second UE ID in response to a tracking signal transmitted by the UE).
However, Claim 33 and Claim 2 of the ‘512 Patent does not explicitly disclose receiving, from a user equipment (UE) in a standby mode, a tracking sequence and receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response.
Bertrand teaches receiving, from a user equipment (UE) in a standby mode, a tracking sequence (5:12-27 & 5:49-63 & Fig. 2 (220), Bertrand discloses receiving, by the eNB from a user equipment in a low power mode during a silent interval, a scheduling request indicator.  Examiner correlates the SRI to “a tracking sequence”.  Abstract, Examiner correlates silent interval to a standby mode because a silent interval is defined as a period of time where the UE does not expect to receive a transmission from the eNB); 
receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses receiving, by the eNB from the UE in a lower power mode during a silent interval to the eNB, uplink data).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 33 and Claim 2 of the ‘512 Patent by receiving, from a user equipment (UE) in a standby mode, a tracking sequence and receiving, from the UE in the standby mode, uplink (UL) data after the transmitting the tracking response as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 20, Claim 33 and Claim 2 of the ‘512 Patent in view of Bertrand discloses the network node of claim 19.
Bertrand further teaches the tracking response includes a UL grant (5:12-27 & 5:49-63 & Fig. 2 (222), Bertrand discloses receiving, by the UE from the eNB, an uplink grant in response to the SRI.  Examiner correlates an uplink grant to “a tracking response”), and the receiving the UL data comprises: 
receiving, by the network node, the UL data using the UL grant in the tracking response (5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses receiving, by the eNB from the UE, uplink data using the allocated time-frequency resources indicated in the UL grant).
Bertrand, 5:12-27).
Regarding Claim 21, Claim 33 and Claim 2 of the ‘512 Patent in view of Bertrand discloses the network node of claim 19.
Bertrand further teaches the UE remains connected and synchronized with the network node while the UE is in the standby mode (5:28-48, Bertrand discloses the UE remains synchronized with the eNB during the silent interval).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 33 and Claim 2 of the ‘512 Patent in view of Bertrand by requiring that the UE remains connected and synchronized with the network node while the UE is in the standby mode as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 23, Claim 33 and Claim 2 of the ‘512 Patent in view of Bertrand discloses the network node of claim 19.
Bertrand further discloses the operations further comprising: 
5:12-27 & 5:49-63 & Fig. 2 (224), Bertrand discloses detecting, by the eNB, the UE having time-sensitive or important uplink data to send based upon reception of the SRI).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 33 and Claim 2 of the ‘512 Patent in view of Bertrand by detecting, by the network node, the UE based on the tracking sequence as taught by Bertrand because the latency of uplink transmission is improved by allowing transmission of time-sensitive and/or important uplink data during DRX/low-power mode (Bertrand, 5:12-27).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 19.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 20.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 21.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 23.
Claims 4, 10, 16, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 29, 30, and 33 of U.S. Patent No. 10531512 (hereinafter referred to as “the ‘512 Patent”) in view of Womack in further view of Kim.
Regarding Claim 4, Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand discloses the method of claim 1.
However, Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand does not explicitly disclose the transmitting the UL data comprises: transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the transmitting the UL data comprises: 
¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand by transmitting, by the UE to the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate transmission resources based upon the priority of the data, channel state, and traffic conditions of the current cell (Kim, ¶14).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 4.
Regarding Claim 16, Claim 2 and Claim 33 of the ‘512 Patent in view of Bertrand discloses the method of claim 13.
However, Claim 2 and Claim 33 of the ‘512 Patent in view of Bertrand does not explicitly disclose the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data.
Kim teaches the receiving the UL data comprises: receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶69 & Fig. 4 (425), Kim teaches receiving, from the UE by the eNB, a buffer status report in response to an uplink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 2 and Claim 33 of the ‘512 Patent in view of Bertrand by receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data as taught by Kim because uplink transmission is improved if the eNB can allocate Kim, ¶14).
Regarding Claim 22, Claim 22 is rejected on the same basis as Claim 16.
Claims 6, 12, 18, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 29, 30, and 33 of U.S. Patent No. 10531512 (hereinafter referred to as “the ‘512 Patent”) in view of Bertrand in further view of Hedberg.
Regarding Claim 6, Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand discloses the method of claim 1.
However, Claim 29 and Claim 30 of the ‘512 Patent in view of Bertrand does not explicitly disclose before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the transmitting the tracking sequence: 
transmitting, by the UE to the network node, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches transmitting, by the UE, RRCConnectionComplete message); and 
receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches receiving, by the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
Hedberg, ¶6).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 6.
Regarding Claim 18, Claim 2 and 33 of the ‘512 Patent in view of Bertrand discloses the method of claim 13.
However, Claim 2 and 33 of the ‘512 Patent in view of Bertrand does not explicitly disclose before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the receiving the tracking sequence: 
receiving, by the network node from the UE, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches receiving, from the UE by an antenna, RRCConnectionComplete message); and 
transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches transmitting, by the antenna to the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the ¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 2 and 33 of the ‘512 Patent in view of Bertrand by before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474